DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Applicant’s reply filed 4/22/2022.
Claim 3 is cancelled.
Claims 14-21 are new.
Claims 1, 2, 4-7, and 9-21 are pending.
Claims 1, 2, 4-7, and 9-14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US Patent Pub 2019/0019078) of record, in view of Flank et al. (US Patent Pub 2002/0188621) of record, further in view of Lu et al. (US Patent Pub 2020/0065389).
Claims 15-17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US Patent Pub 2019/0019078) of record, in view of Flank et al. (US Patent Pub 2002/0188621) of record and Lu et al. (US Patent Pub 2020/0065389), further in view of Wu (US Patent Pub 2020/0042597).
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-7, and 9-14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US Patent Pub 2019/0019078) (Hwang) of record, in view of Flank et al. (US Patent Pub 2002/0188621) (Flank) of record, further in view of Lu et al. (US Patent Pub 2020/0065389) (Lu).
In regards to claim 1, Hwang discloses a computer-implemented method for determining missing content in a database, said database containing a plurality of known embedded sentences and their relationship to content, wherein the plurality of known embedded sentences respectively correspond to a plurality of saved queries (Hwang at paras. 0042, 0044, 0046)1, the method comprising:
a.	receiving new queries (Hwang at para. 0036)2;
b.	generating new embedded sentences from said new queries using an embedding function that is configured to generate similar embeddings for input sentences that have similar contexts (Hwang at paras. 0037, 0046, 0060-61)3, comprising, for each new query of said new queries:
i.	embedding the respective new query using the embedding function to obtain a respective new embedded sentence of the new embedded sentences (Hwang at paras. 0037, 0046, 0060-61)4; 
c.	determining whether the new embedded sentences are similar to any of the known embedded sentences that correspond to saved queries (Hwang at para. 0046)5; and
Hwang does not expressly disclose when the new embedded sentences are not similar to any of the known embedded sentences that correspond to saved queries, generating a message indicating that the new embedded sentences are not linked to content.
Flank discloses a system of information retrieval wherein the information can be in the form of question/answer and query/result.  Flank at para. 0027.  Flank’s system performs clustering of queries, a process that involves tokenization and identification of entities (i.e., embedded sentences), the clusters being grouped in a category, such as, “search queries that brought back no files” (i.e., new embedded sentence is not similar to any of the known embedded sentences).  Flank at paras. 0089-91, 0105-107.  Flank further discloses applying the clustering technology to report file collection needs to interested parties (i.e., generating a message indicating that the new embedded sentence is not linked to content).  Flank at para. 0097.
Hwang and Flank are analogous art because they are both directed to the same field of endeavor of natural language processing.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Hwang by adding the features of when the new embedded sentences are not similar to any of the known embedded sentences that correspond to saved queries, generating a message indicating that the new embedded sentences are not linked to content, as disclosed by Flank.
The motivation for doing so would have been to enable the system to improve and evolve with the needs of its users.  Flank at paras. 0122-123.
Hwang in view of Flank does not expressly disclose wherein the embedding function comprises an encoding function and a decoding function, wherein in said encoding function, words contained in the respective new query are mapped to a sentence vector and wherein in the decoding function, the context of the respective new query is predicted using the sentence vector, wherein the context comprises one or more context sentences that are predicted to surround the new query.
Lu discloses a system and method used in a question and answer system for analyzing sentences (i.e., new queries).  Lu discloses an embedding a received sentence (i.e., new query) that includes an encoder model and a plurality of decoder models (i.e., embedding function comprises an encoding function and a decoding function).  The encoding model receives the input sentence and outputs a sentence vector (i.e., new query mapped to a sentence vector).  Lu at para. 0027.  The plurality of decoder models take the sentence vector of the encoding model as input (i.e., using the sentence vector) and obtains an identifier for a corresponding context sentence for the respective decoder model and obtains a probability corresponding to the identifier, thereby predicting an identifier of the context sentence (i.e., the context of the respective new query is predicted).  Lu at paras. 0058, 0064.  Each input sentence has a context that includes a plurality of context sentences (i.e., context comprises one or more context sentences predicted to surround the new query).  Lu at para. 0029. 
Hwang, Flank, and Lu are analogous art because they are all directed to the same field of endeavor of natural language processing in question/answer systems.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Hwang in view of Flank by adding the features of wherein the embedding function comprises an encoding function and a decoding function, wherein in said encoding function, words contained in the respective new query are mapped to a sentence vector and wherein in the decoding function, the context of the respective new query is predicted using the sentence vector, wherein the context comprises one or more context sentences that are predicted to surround the new query, as disclosed by Lu.
The motivation for doing so would have been to increase processing efficiency and shorten training time length.  Lu at para. 0024.  Since all the references are directed to question and answer systems adding these features would aid in improving the overall system.  In particular, Hwang, which also discloses using sentence embeddings for matching, much like Lu, would benefit from the modifications.

In regards to claim 2, Hwang in view of Flank and Lu discloses the computer-implemented method according to claim 1, wherein the new embedded sentences are clustered (Flank at paras. 0105-0107)6 and a message is generated to indicate that more content is required if a cluster of new embedded sentences exceeds a predetermined size.  Flank at paras. 0091, 0097, 0114.7
In regards to claim 4, Hwang in view of Flank and Lu discloses the computer-implemented method of claim 1, wherein a similarity between the respective new embedded sentence and the embedded sentences in the database are determined in an embedded sentence space as defined by an output space of the decoder.  Lu at paras. 0070-71.8
In regards to claim 5, Hwang in view of Flank and Lu discloses the computer-implemented method according to claim 1, wherein a similarity between the respective new embedded sentence and the embedded sentences in the database are determined in an embedded sentence space are defined by an output space of the encoder.  Hwang at paras. 0036-37, 0046, 0060-61.9
In regards to claim 6, Hwang in view of Flank and Lu discloses the computer-implemented method according to claim 1, wherein the decoding function comprises at least three decoders, with one decoder for the new query and the other two decoders for the context sentences.  Lu at para. 0030.10
In regards to claim 7, Hwang in view of Flank and Lu discloses the computer-implemented method according to claim 1, wherein the database contains medical information.  Hwang at para. 0049.11

In regards to claim 9, Hwang discloses a system for determining missing content in a database, the system comprising:
a.	a database containing a plurality of known embedded sentences and their relationship to content, wherein the plurality of known embedded sentences respectively correspond to a plurality of saved queries (Hwang at paras. 0042, 0044, 0046)12;
b.	a user interface adapted to receive user inputted queries (Hwang at para. 0036)13; and
c.	a non-transitory computer readable carrier medium that stores computer readable code that, when executed by a computer, causes the computer to (Hwang at para. 0029):
i.	generate new embedded sentences from said new queries using an embedding function hat is configured to generate similar embeddings for input sentences that have similar context (Hwang at paras. 0037, 0046, 0060-61)14, comprising, for each new query of said new queries:
(1)	embedding the new respective query using the embedding function to obtain a respective new embedded sentence of the new embedded sentences (Hwang at paras. 0037, 0046, 0060-61)15;
	ii.	determine whether the new embedded sentences are similar to any of the known embedded sentences that correspond to saved queries (Hwang at para. 0046)16;
Hwang does not expressly disclose when the new embedded sentences are not similar to any of the known embedded sentences that correspond to saved queries, generating a message indicating that the new embedded sentences are not linked to content.
Flank discloses a system of information retrieval wherein the information can be in the form of question/answer and query/result.  Flank at para. 0027.  Flank’s system performs clustering of queries, a process that involves tokenization and identification of entities (i.e., embedded sentences), the clusters being grouped in a category, such as, “search queries that brought back no files” (i.e., new embedded sentence is not similar to any of the known embedded sentences).  Flank at paras. 0089-91, 0105-107.  Flank further discloses applying the clustering technology to report file collection needs to interested parties (i.e., generating a message indicating that the new embedded sentence is not linked to content).  Flank at para. 0097.
Hwang and Flank are analogous art because they are both directed to the same field of endeavor of natural language processing.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Hwang by adding the features of when the new embedded sentences are not similar to any of the known embedded sentences that correspond to saved queries, generating a message indicating that the new embedded sentences are not linked to content, as disclosed by Flank.
The motivation for doing so would have been to enable the system to improve and evolve with the needs of its users.  Flank at paras. 0122-123.
Hwang in view of Flank does not expressly disclose wherein the embedding function comprises an encoding function and a decoding function, wherein in said encoding function, words contained in the respective new query are mapped to a sentence vector and wherein in the decoding function, the context of the respective new query is predicted using the sentence vector, wherein the context comprises one or more context sentences that are predicted to surround the new query.
Lu discloses a system and method used in a question and answer system for analyzing sentences (i.e., new queries).  Lu discloses an embedding a received sentence (i.e., new query) that includes an encoder model and a plurality of decoder models (i.e., embedding function comprises an encoding function and a decoding function).  The encoding model receives the input sentence and outputs a sentence vector (i.e., new query mapped to a sentence vector).  Lu at para. 0027.  The plurality of decoder models take the sentence vector of the encoding model as input (i.e., using the sentence vector) and obtains an identifier for a corresponding context sentence for the respective decoder model and obtains a probability corresponding to the identifier, thereby predicting an identifier of the context sentence (i.e., the context of the respective new query is predicted).  Lu at paras. 0058, 0064.  Each input sentence has a context that includes a plurality of context sentences (i.e., context comprises one or more context sentences predicted to surround the new query).  Lu at para. 0029. 
Hwang, Flank, and Lu are analogous art because they are all directed to the same field of endeavor of natural language processing in question/answer systems.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Hwang in view of Flank by adding the features of wherein the embedding function comprises an encoding function and a decoding function, wherein in said encoding function, words contained in the respective new query are mapped to a sentence vector and wherein in the decoding function, the context of the respective new query is predicted using the sentence vector, wherein the context comprises one or more context sentences that are predicted to surround the new query, as disclosed by Lu.
The motivation for doing so would have been to increase processing efficiency and shorten training time length.  Lu at para. 0024.  Since all the references are directed to question and answer systems adding these features would aid in improving the overall system.  In particular, Hwang, which also discloses using sentence embeddings for matching, much like Lu, would benefit from the modifications.

In regards to claim 10, Hwang in view of Flank and Lu discloses the system according to claim 9, wherein the embedded sentences are clustered (Flank at paras. 0105-0107)17 and a message is generated to indicate that more content is required if a cluster of new embedded sentences exceeds a predetermined size.  Flank at paras. 0091, 0097, 0114.18

In regards to claim 11, Hwang discloses a non-transitory computer readable carrier medium that stores computer readable code that, when executed by a computer, causes the computer to perform operations (Hwang at para. 0029), the operations comprising:
a.	receiving a new query submitted by a user, wherein the query comprises a request for medical information (Hwang at paras. 0036, 0049)19;
b.	generating, using an embedding function, an embedded sentence from the new query (Hwang at paras. 0037, 0046, 0060-61)20;
c.	accessing a database containing a plurality of known embedded sentences and their relationship to medical information, wherein the plurality of known embedded sentences respectively correspond to a plurality of saved queries (Hwang at paras. 0042, 0044, 0046)21;
d.	determining respective similarities between the embedded sentence generated from the new query and the plurality of known embedded sentences that correspond to saved queries (Hwang at para. 0046)22; and
e.	determining, based on the respective similarities between the embedded sentence generated from the new query and the plurality of known embedded sentences, whether the embedded sentence generated form the new query is not sufficiently similar to any of the known embedded sentences that correspond to saved queries (Hwang at paras. 0046, 0054)23; and
Hwang does not expressly disclose when the embedded sentence generated from the new query is not sufficiently similar to any of the known embedded sentences that correspond to saved queries, causing new medical information to be generated for the embedded sentence generated from the new query and associating the new medical information with the embedded sentence in the database.
Flank discloses a system of information retrieval wherein the information can be in the form of question/answer and query/result.  Flank at para. 0027.  Flank’s system performs clustering of queries, a process that involves tokenization and identification of entities (i.e., embedded sentences), the clusters being grouped in a category, such as, “search queries that brought back no files” (i.e., new embedded sentence is not similar to any of the known embedded sentences).  Flank at paras. 0089-91, 0105-107.  Flank further discloses applying the clustering technology to report file collection needs to interested parties who can provide the content requested (i.e., causing new medical information to be generated …).  Flank at para. 0097.  The system then adjusts file collections based on the clustering analysis (i.e., associating new medical information with the embedded sentence in the database).  Flank at para. 0098.  
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Hwang by adding the features of when the embedded sentence generated from the new query is not sufficiently similar to any of the known embedded sentences that correspond to saved queries, causing new medical information to be generated for the embedded sentence generated from the new query and associating the new medical information with the embedded sentence in the database, as disclosed by Flank.
The motivation for doing so would have been to enable the system to improve and evolve with the needs of its users.  Flank at paras. 0122-123.
Hwang in view of Flank does not expressly disclose wherein the embedding function comprises an encoding function and a decoding function, wherein in said encoding function, words contained in the respective new query are mapped to a sentence vector and wherein in the decoding function, the context of the respective new query is predicted using the sentence vector, wherein the context comprises one or more context sentences that are predicted to surround the new query.
Lu discloses a system and method used in a question and answer system for analyzing sentences (i.e., new queries).  Lu discloses an embedding a received sentence (i.e., new query) that includes an encoder model and a plurality of decoder models (i.e., embedding function comprises an encoding function and a decoding function).  The encoding model receives the input sentence and outputs a sentence vector (i.e., new query mapped to a sentence vector).  Lu at para. 0027.  The plurality of decoder models take the sentence vector of the encoding model as input (i.e., using the sentence vector) and obtains an identifier for a corresponding context sentence for the respective decoder model and obtains a probability corresponding to the identifier, thereby predicting an identifier of the context sentence (i.e., the context of the respective new query is predicted).  Lu at paras. 0058, 0064.  Each input sentence has a context that includes a plurality of context sentences (i.e., context comprises one or more context sentences predicted to surround the new query).  Lu at para. 0029. 
Hwang, Flank, and Lu are analogous art because they are all directed to the same field of endeavor of natural language processing in question/answer systems.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Hwang in view of Flank by adding the features of wherein the embedding function comprises an encoding function and a decoding function, wherein in said encoding function, words contained in the respective new query are mapped to a sentence vector and wherein in the decoding function, the context of the respective new query is predicted using the sentence vector, wherein the context comprises one or more context sentences that are predicted to surround the new query, as disclosed by Lu.
The motivation for doing so would have been to increase processing efficiency and shorten training time length.  Lu at para. 0024.  Since all the references are directed to question and answer systems adding these features would aid in improving the overall system.  In particular, Hwang, which also discloses using sentence embeddings for matching, much like Lu, would benefit from the modifications.

In regards to claim 12, Hwang in view of Flank and Lu discloses the non-transitory computer-readable carrier medium of claim 11, wherein causing the new medical information to be generated for the embedded sentence comprises providing the new query to a medical professional for generation of the new medical information by the medical professional.  Flank at paras. 0089, 0091, 0097, 0114.24
In regards to claim 13, Hwang in view of Flank and Lu discloses the non-transitory computer-readable carrier medium of claim 12, wherein, when the embedded sentence generated from the new query is not sufficiently similar to any of the known embedded sentences that correspond to saved queries, the operations further comprise:
a.	adding the embedded sentence to a first cluster of a plurality of different clusters of previous queries (Flank at paras. 0089, 0091)25; and
b.	determining whether a number of points in the first cluster exceeds a threshold (Flank at paras. 0091, 0097, 0114)26;
c.	wherein said providing the new query to the medical professional is performed in response to a determination that the number of points in the first cluster exceeds the threshold.  Flank at paras. 0089, 0091, 0097, 0114.27
In regards to claim 14, Hwang in view of Flank and Lu discloses the computer-implemented method of claim 1, wherein:
a.	the embedding function has been trained using unsupervised learning on a plurality of training pairs derived from a corpus of ordered, unlabeled sentences (Lu at paras. 0028, 0031);
b.	each training pair comprises a training sentence and a context for the training sentence (Lu at paras. 0028, 0031); and
c.	the context for each training sentence comprises one or more context sentences that surround the training sentence in the corpus of ordered, unlabeled sentences. (Lu at paras. 0028, 0031)28
Claims 18 and 20 are essentially the same as claim 14 in the form of a system and a non-transitory computer readable carrier medium, respectively.  Therefore, they are rejected for the same reasons.

Claims 15-17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US Patent Pub 2019/0019078) of record, in view of Flank et al. (US Patent Pub 2002/0188621) of record and Lu et al. (US Patent Pub 2020/0065389), further in view of Wu (US Patent Pub 2020/0042597).
In regards to claim 15, Hwang in view of Flank and Lu discloses the computer implemented method of claim 1, but does not expressly disclose wherein one of the decoding or encoding function is order aware and the other of the decoding or encoding functions is order unaware.
Wu discloses a system and method in a question and answer system that includes different types of deep learning techniques.  The system uses a gradient bosting decision tree (GBDT) to match an input text with reference questions to determine similarity.  Wu at para. 0073.  The GBDT includes different types of recurrent neural network GRUs, that may be bidirectional (i.e., order aware) or unidirectional (i.e., order unaware) for encoding and decoding.  Wu at paras. 0123, 0131.  The GBDT is able to combine the different models in order to achieve the desired results.  Wu at paras. 0052, 0113, 0116.  This feature of being able to combine or use any of the different models is interpreted as the ability to have one of the encoder or decoder be order aware and the other of the encoder and decoder be order unaware.
Hwang, Flank, Lu, and Wu are analogous art because they are directed to the same field of endeavor of natural language process in question/answer systems.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Hwang in view of Flank and Lu by adding the features of wherein one of the decoding or encoding function is order aware and the other of the decoding or encoding functions is order unaware, as disclosed by Wu.
The motivation for doing so would have been to enable for deep learning techniques to quickly and efficiently generate question/answer pairs based on input plain text for a particular domain as given by extracting rich information from the texts, which enrich responses provided by chatbots utilizing the question/answer system.  Wu at paras. 0025-26.

In regards to claim 16, Hwang in view of Flank, Lu, and Wu discloses the computer implemented method of claim 15, wherein the encoding function is order aware and the decoding function is order unaware.  Wu at paras. 0052, 0113, 0116.29
In regards to claim 17, Hwang in view of Flank, Lu, and Wu discloses the computer implemented method of claim 15, wherein the encoding function is order unaware and the decoding function is order aware.  Wu at paras. 0052, 0113, 0116.30

Claims 19 and 21 are essentially the same as claim 15 in the form of a system and a non-transitory computer readable carrier medium, respectively.  Therefore, they are rejected for the same reasons.

Response to Arguments
Rejection of claims 1, 2, 7, and 9-13 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claims 1, 2, 7, and 9-13 under 35 U.S.C. 103, have been fully considered and they are persuasive in that the cited prior art does not expressly disclose the newly amended limitations.  However, upon further search and consideration, new grounds of rejection are set forth above as necessitated by Applicant’s amendments.  The new grounds of rejection rely on Lu, which discloses a system and method for embedding a sentence for matching questions in a question and answer system.

Rejection of claims 3-5 under 35 U.S.C. 103
Claim 3 is cancelled rendering its rejection moot.
Applicant does not present additional arguments in regards to the rejections to claims 4 and 5 under 35 U.S.C. 103.  Consequently, claims 4 and 5 are rejected under 35 U.S.C. 103 based on the new grounds of rejection set forth above necessitated by Applicant’s amendments.

Rejection of claim 6 under 35 U.S.C. 103
Applicant does not present additional arguments in regards to the rejection to claim 6 under 35 U.S.C. 103.  Consequently, claim 6 is rejected under 35 U.S.C. 103 based on the new grounds of rejection set forth above necessitated by Applicant’s amendments.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  Some examples are:
Schabes et al. (US Patent 5,610,812) discloses a system and method for using contextual triggers to analyze speech.
Wical (US Pate 5,694,523) discloses a system and method for processing content for discourse.
Nasukawa (US Patent 5,761,631) discloses a system and method for parsing natural language for context detection.
Gorin et al. (US Patent Pub 2003/0191625) discloses a system and method for creating a language model for detecting named entities.
Kraft (US Patent 8,655,872) discloses a system and method for searching using contextual queries.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Michael Le whose telephone number is 571-272-7970 and fax number is 571-273-7970.  The examiner can normally be reached Mon-Fri 9:30 AM – 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on via telephone at 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        
	/TONY MAHMOUDI/               Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                         


    
        
            
        
            
    

    
        1 The question and answer database contains questions (i.e., saved queries) that are mapped to their answers.  They are in the form of embedded sentences because the system compares the sentence embeddings of the questions in the database to the embedding of the input query (i.e., new queries).
        2 Questions are input.
        3 Input questions have word embedding function applied to them to create embeddings for the input questions (i.e., generating new embedded sentences from new queries).  Since embeddings are compared to determine whether they are similar enough to return an associated answer, it is interpreted that an embedding function generates similar embeddings for input that have similar contexts.
        4 Input questions are embedded.
        5 The question emedding is compared to embeddings of questions in the database to determine whether there is a similar question and if so, outputting the answer.
        6 Clustering of the queries is performed, where tokenization of the queries is performed in order to perform the clustering.  The tokenization is interpreted as generating embedded sentences from the queries.
        7 Clustering of queries is performed until a condition is met.  The system provides clustering of queries into a group that does not return any results (i.e., not linked to content).  The system further provides reporting features to notify (i.e., generate a message) that additional information is needed because users “keep looking” but cannot find what they need (i.e., cluster … exceeds a predetermined size).
        8 The similarity analysis is based on the semantic meaning (i.e., output space defined by the decoder) of the input sentence (i.e., new embedded sentence).
        9 Since similarity is based on the embedded forms, it is interpreted that the similarity is determined based on the output space of the encoder, which creates the embeddings.
        10 There is a first decoder model for each context sentence (i.e., two decoders for the context sentences) and a second decoder model for the sample sentence (i.e., one decoder for the new query).  Therefore, there is a total of three decoders.
        11 The QA system/engine can be geared toward any field, such as medical or health.  Therefore it is interpreted that the database could contain medical information.
        12 The question and answer database contains questions (i.e., saved queries) that are mapped to their answers.  They are in the form of embedded sentences because the system compares the sentence embeddings of the questions in the database to the embedding of the input query (i.e., new queries).
        13 Questions are input.
        14 Input questions have word embedding function applied to them to create embeddings for the input questions (i.e., generating new embedded sentences from new queries).  Since embeddings are compared to determine whether they are similar enough to return an associated answer, it is interpreted that an embedding function generates similar embeddings for input that have similar contexts.
        15 Input questions are embedded.
        16 The question emedding is compared to embeddings of questions in the database to determine whether there is a similar question and if so, outputting the answer.
        17 Clustering of the queries is performed, where tokenization of the queries is performed in order to perform the clustering.  The tokenization is interpreted as generating embedded sentences from the queries.
        18 Clustering of queries is performed until a condition is met.  The system provides clustering of queries into a group that does not return any results (i.e., not linked to content).  The system further provides reporting features to notify (i.e., generate a message) that additional information is needed because users “keep looking” but cannot find what they need (i.e., cluster … exceeds a predetermined size).
        19 Questions are input.  Since the system can return answers from the medical field, it is interpreted that the queries are requesting medical information.
        20 Input questions have word embedding function applied to them to create embeddings for the input questions (i.e., generating new embedded sentences from new queries).  Since embeddings are compared to determine whether they are similar enough to return an associated answer, it is interpreted that an embedding function generates similar embeddings for input that have similar contexts.
        21 The question and answer database contains questions (i.e., saved queries) that are mapped to their answers.  They are in the form of embedded sentences because the system compares the sentence embeddings of the questions in the database to the embedding of the input query (i.e., new queries).
        22 The question emedding is compared to embeddings of questions in the database to determine whether there is a similar question and if so, outputting the answer.
        23 If an answer cannot be generated for the input question (i.e., determining based on respective similarities the new query is not sufficiently similar to any of the known embedded sentences…), additional actions may be performed.  
        24 Clustering of questions is performed until a condition is met, such as a desired number (i.e., threshold number of points).  The system may then inform a supplier of content (i.e., a medical professional if the system is geared to medical information) to supply more content (i.e., medical information) for these questions that have had no results.
        25 Tokenized questions (i.e., embedded sentences) are clustered in different clusters of previous queries, such as queries that brought back no results.
        26 Clustering of queries is performed until a condition is met.  The system provides clustering of queries into a group that does not return any results (i.e., not linked to content).  The system further provides reporting features to notify (i.e., generate a message) that additional information is needed because users “keep looking” but cannot find what they need (i.e., cluster … exceeds a threshold number of points).
        27 Clustering of questions is performed until a condition is met, such as a desired number (i.e., threshold number of points).  The system may then inform a supplier of content (i.e., a medical professional if the system is geared to medical information) to supply more content (i.e., medical information).
        28 The semantic representation system is trained using a natural dialog data set, which includes groups of dialog flows.  Since the data set is natural dialog flow, it is interpreted as unsupervised learning using ordered, unlabeled sentences).  The training includes a sample sentence (i.e., training sentence) and context sentences (i.e., context comprising context sentences that surround the training sentence).
        29 As explained in the rejection of claim 15, the system of Wu allows any combination of the learning models to be used, which provides the ability to have an order aware encoder and an order unaware decoder.
        30 As explained in the rejection of claim 15, the system of Wu allows any combination of the learning models to be used, which provides the ability to have an order unaware encoder and an order aware decoder.